Case 19-40777-pwb       Doc 27    Filed 07/23/19 Entered 07/23/19 13:12:13             Desc Main
                                  Document     Page 1 of 7


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                       )
                                                )       CASE NO. 19-40777-PWB
            Ashley Michelle Austin,             )
                                                )       CHAPTER 13
                   Debtor.                      )

                                   NOTICE OF HEARING

         PLEASE TAKE NOTICE that the Debtor in the above- referenced matter filed a
   Motion seeking an Order vacating dismissal.

           PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
   matter on 10:00 A.M. on August 28, 2019 in Courtroom 342, U. S. Courthouse, 600 East
   First Street, Rome, Georgia 30161.

           Your rights may be affected by the court’s ruling on these pleadings. You should
   read these pleadings carefully and discuss them with your attorney, if you have one in
   this bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If
   you do not want the court to grant the relief sought in these pleadings or if you want the
   court to consider your views, then you and/or your attorney must attend the hearing. You
   may also file a written response to the pleading with the Clerk at the address stated
   below, but you are not required to do so. If you file a written response, you must attach a
   certificate stating when, how and on whom (including addresses) you served the
   response. Mail or deliver your response so that it is received by the Clerk at least two
   business days before the hearing. The address of the Clerk’s Office is Clerk, U.S.
   Bankruptcy Court, Room 339, 600 East First Street, Rome, Georgia 30161. You must
   also mail a copy of your response to the undersigned at the address stated below.

                                                        Respectfully submitted,
                                                        Saeger & Associates, LLC

                                                        __/s/_________
                                                        Dan Saeger 680628
                                                        Attorney for Debtor
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
Case 19-40777-pwb        Doc 27     Filed 07/23/19 Entered 07/23/19 13:12:13             Desc Main
                                    Document     Page 2 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                         )
                                                  )      CASE NO. 19-40777-PWB
            Ashley Michelle Austin,               )
                                                  )      CHAPTER 13
                   Debtor.                        )

                   MOTION TO RECONSIDER ORDER OF DISMISSAL

            COMES NOW, Ashley Michelle Austin, Debtor in the above-styled case, by and

   through the undersigned counsel, and files this “Motion to Reconsider Order of

   Dismissal,” showing this Honorable Court the following:

                                                  1.

            Debtor filed a petition constituting an Order For Relief under Title 11 U.S.C.

   Chapter 13 on April 1, 2019. Debtor's case has not yet been confirmed.

                                                 2.

            Debtor's case was placed on status to resolve a proceedings memorandum

   requiring service of the Chapter 13 Plan on World Finance and Security Finance,

   creditors affected by a request to avoid a lien on exempt property.

                                                 3.

            The court entered an order of dismissal in this case on July 15, 2019.

                                                 4.

            The proceedings memorandum has been resolved.



            WHEREFORE, Debtors pray

            (a) That this “Motion to Reconsider Order of Dismissal” be filed, read and
               considered;
Case 19-40777-pwb      Doc 27     Filed 07/23/19 Entered 07/23/19 13:12:13           Desc Main
                                  Document     Page 3 of 7


          (b) That the Order of Dismissal be vacated and for the case to be continued so
              that the confirmation be renoticed; and
          (c) That this Honorable Court grant such other and further relief as it may deem
              just and proper.



   This 23rd day of July, 2019.

                                                        Respectfully submitted,
                                                        Saeger & Associates, LLC

                                                        __/s/_________
                                                        Dan Saeger 680628
                                                        Attorney for Debtor
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
Case 19-40777-pwb         Doc 27   Filed 07/23/19 Entered 07/23/19 13:12:13          Desc Main
                                   Document     Page 4 of 7


                                   CERTIFICATE OF SERVICE

          I certify that true and correct copies of the foregoing Amendment have been
   served upon the following by placing same in an envelope with adequate First Class
   postage affixed and depositing same in the United States Mail addressed for delivery to:

   Mary Ida Townson
   Chapter 13 Trustee
   285 Peachtree Center Avenue, NE
   Suite 1600
   Atlanta, GA 30303

   Ashley Michelle Austin
   481 W Kinman Rd SW
   Calhoun, GA 30701

   Security Finance Corporation
   Registered Agent – CT Corporation System
   289 S Culver St
   Lawrenceville, GA 30046

   SFC Central Bankruptcy
   Attn: Natasha Blackwell – Bankruptcy Processor
   PO Box 1893
   Spartanburg, SC 29304

   World Finance Corporation
   Registered Agent – CT Corporation System
   289 S Culver St
   Lawrenceville, GA 30046

   World Acceptance Corporation
   Attn: Shannon Parker – Bankruptcy Coordination II
   PO Box 6429
   Greenville, SC 29606

   And all creditors on the attached matrix


   Dated: July 23, 2019


                                                       Saeger & Associates, LLC

                                                       __/s/_________
                                                       Dan Saeger 680628
Case 19-40777-pwb   Doc 27   Filed 07/23/19 Entered 07/23/19 13:12:13   Desc Main
                             Document     Page 5 of 7


                                              Attorney for Debtor
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
Label Matrix forCase    19-40777-pwb
                  local noticing             Doc 27     Filed 07/23/19
                                                  (p)AMERICREDIT              Entered
                                                                 FINANCIAL SERVICS  DBA GM 07/23/19
                                                                                           FINAN    13:12:13       Desc Services,
                                                                                                    Americredit Financial Main Inc.Dba GM F
113E-4                                                 Document
                                                  PO BOX 183853           Page     6  of 7          P.O Box 183853
Case 19-40777-pwb                                    ARLINGTON TX 76096-3853                              Arlington, TX 76096-3853
Northern District of Georgia
Rome
Tue Jul 23 13:04:41 EDT 2019
Ashley Funding Services, LLC                         Ashley Michelle Austin                               Citibank, N.A.
Resurgent Capital Services                           481 W Kinman Rd SW                                   701 East 60th Street North
PO Box 10587                                         Calhoun, GA 30701-3227                               Sioux Falls, SD 57104-0493
Greenville, SC 29603-0587


Comenity Capital/WYND                                Dewayne Hollingsworth                                GM Financial
PO Box 182120                                        481 W Kinman Rd SW                                   PO Box 181145
Columbus, OH 43218-2120                              Calhoun, GA 30701-3227                               Arlington, TX 76096-1145



GS Loan SVCS/Synovus                                 Gordon Hospital                                      Green Sky
PO Box 120                                           1035 Red Bud Rd NE                                   1797 Northeast Expy NE
Columbus, GA 31902-0120                              Calhoun, GA 30701-6010                               Atlanta, GA 30329-7803



Greensky, LLC                                        IC System                                            Brandi L. Kirkland
1797 N.E. Expressway, Suite 100                      444 Highway 96 E                                     Mary Ida Townson, Ch. 13 Trustee
Atlanta, GA 30329-2451                               Saint Paul, MN 55127-2557                            Suite 1600
                                                                                                          285 Peachtree Center Ave, NE
                                                                                                          Atlanta, GA 30303-1229

Medical Services Extended Pay                        Mercury Card FB&T                                    PNC Bank
PO Box 24104                                         PO Box 84064                                         PO Box 3180
Chattanooga, TN 37422-4104                           Columbus, GA 31908-4064                              Pittsburgh, PA 15230-3180



SFC Central Bankruptcy                               Dan Saeger                                           Sears/CBNA
PO Box 1893                                          Saeger & Associates, LLC                             PO Box 6283
Spartanburg, SC 29304-1893                           Suite D                                              Sioux Falls, SD 57117-6283
                                                     706 S Thornton Ave
                                                     Dalton, GA 30720-8212

Security Finance                                     Southern Care Family Medicine                        Mary Ida Townson
PO Box 3146                                          111 A Laurel Creek Rd                                Chapter 13 Trustee
Spartanburg, SC 29304-3146                           Calhoun, GA 30701-7000                               Suite 1600
                                                                                                          285 Peachtree Center Ave, NE
                                                                                                          Atlanta, GA 30303-1229

World Finance                                        World Finance Corp. c/o World Acceptance Cor         Wyndam
PO Box 6429                                          Attn: Bankruptcy Processing Center                   6277 Sea Harbor Dr
Greenville, SC 29606-6429                            PO Box 6429                                          Orlando, FL 32821-8043
                                                     Greenville, SC 29606-6429




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               CaseServices,
AmeriCredit Financial 19-40777-pwb
                             Inc.    Doc 27
                                          End ofFiled  07/23/19 Entered 07/23/19 13:12:13
                                                 Label Matrix                               Desc Main
dba GM Financial                          Mailable recipients 26Page 7 of 7
                                               Document
P O Box 183853                            Bypassed recipients    0
Arlington, TX 76096                       Total                 26
